Citation Nr: 0528065	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received in order 
to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
request to reopen his claim of service connection for a 
psychiatric disorder on the basis that new and material 
evidence had not been received.  The veteran appeared and 
testified before the undersigned Veterans Law Judge in March 
2004 at a Board hearing held at the RO.

For the reasons set forth below, the appeal is REMANDED, in 
part, to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  By a rating decision dated in March 1972, the RO denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  The veteran was notified of this 
decision by letter dated April 1972; the veteran failed to 
express disagreement within one year of being notified of 
this decision.

2.  The evidence received subsequent to the March 1972 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The March 1972 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).

2.  New and material evidence has been presented to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2001); 38 C.F.R. §§ 3.156, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from a psychiatric disorder that was 
incurred in or as a result of active duty service.  

A brief review of the history of this appeal is as follows:  
By a March 1972 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for psychiatric 
disorder.  The RO notified the veteran of that decision and 
his appellate rights by letter dated in April 1972.  The 
veteran failed to express disagreement within one year of 
being notified of this decision.  Therefore, the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R §§ 20.200, 
20.201, 20.202, 20.302.

In March 2001, the veteran renewed his claim for entitlement 
to service connection for a psychiatric disorder.  By a May 
2002 rating decision, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that new and material evidence had not been 
submitted.  The veteran perfected a timely appeal to this 
rating decision, which led to the present matter.  

At this point, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  In addressing whether the requirements 
under the VCAA were met in this case, the Board finds that 
there is sufficient evidence to reopen this matter and 
examine the case on the merits.  Therefore, as to the limited 
issue of reopening this appeal, the Board finds that to the 
extent that the VCAA may not have been fully satisfied, there 
is no prejudice to the veteran in this regard, because that 
matter is being resolved in the veteran's favor.  

In regard to the narrow issue of reopening the veteran's 
claim, the Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims made on or after August 29, 
2001.  38 C.F.R. § 3.156(a); see 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  However, as the veteran filed his claim prior to 
this date, the earlier version of the law remains applicable 
in this case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

At the time of the March 1972 RO rating decision, the 
evidence consisted of the following:  the veteran's service 
medical records, which show that in July 1971, the veteran 
was placed on the temporary physical disability list due to 
psychotic disorder, schizophrenic reaction, paranoid type; a 
December 1971 VA psychiatric examination diagnosing the 
veteran with a personality disorder; and a January 1972 VA 
psychiatric examination diagnosing the veteran with a 
personality disorder.  Based on this evidence, the RO denied 
the veteran's service connection claim.  The RO found that 
although the Coast Guard had determined the veteran suffered 
from a psychiatric disability sufficient to place the veteran 
in temporary retirement, two subsequent VA examinations 
concluded that the veteran only suffered from a personality 
disorder.  As a personality disorder is not a disease or 
injury under 38 C.F.R. § 4.127 (2004) for which service 
connection may be awarded, the RO denied service connection 
for a psychiatric disorder.  

Since the time of the RO's prior final denial in this case, 
dated in March 1972, additional evidence of significance has 
been submitted into the record, as detailed below.  

A September 1976 letter from the U.S. Coast Guard shows that 
the veteran was removed from the temporary disability retired 
list and permanently retired, for schizophrenia, paranoid 
type, and assigned a 70 percent disability rating therefor.  

The claims file further contains records obtained from the 
Social Security Administration and California Department of 
Social Services showing that the veteran has been receiving 
disability benefits.  Psychiatric evaluations dated in 1986 
and 1997, which recite the veteran's history of being retired 
from the military on psychiatric disability, reveal that the 
veteran was found to suffer from a personality disorder.  

There is also a letter of record from the veteran's friend, 
L.C., a licensed educational psychiatrist, which relates that 
the conditions of the veteran's military service caused him 
to have a "mental breakdown."  The veteran's disability 
retirement from the U.S. Coast Guard for borderline paranoid 
schizophrenia was noted.  It was also alleged that the 
veteran tried unsuccessfully to be seen and evaluated by a 
medical professional at VA. 

The transcript of the March 2004 Board hearing was also 
associated with the claims file.  At the hearing, the 
veteran's accredited representative asserted that the veteran 
underwent a psychiatric examination in 1975 at the San 
Francisco Public Health Hospital, which allegedly diagnosed 
the veteran with a psychiatric disability.  This report is 
not of record.  Apparently, the report of this examination is 
claimed to have been the basis for the Coast Guard's 
September 1976 decision to afford the veteran permanent 
retirement, due to schizophrenia.  

The above-described evidence is new and material for the 
following reasons.  Since the time of the March 1972 
decision, new evidence has been submitted showing that the 
U.S. Coast Guard placed the veteran in permanent retirement 
from temporary retirement in 1976.  Such evidence is clearly 
new and material, as it shows that the U.S. Coast Guard 
continued to consider the veteran disabled due to a 
psychiatric disability.  Additional relevant medical records 
from the Social Security Administration and State of 
California, and the letter from L.C., were also associated in 
the claims file.  These items of evidence are also 
significant because they comment on the veteran's psychiatric 
condition and history.  Collectively, as this evidence was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, the Board is satisfied that new and material evidence 
was presented to reopen the claim for service connection for 
a psychiatric disorder.




ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a psychiatric 
disability is reopened.  The appeal is granted to this 
extent.


REMAND

For the reasons discussed below, the Board finds that the 
duty to assist under the VCAA requires further development 
and that the case must be REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC, for this purpose.  

The Board finds that further evidentiary development by the 
RO is required before appellate review may be completed 
concerning the claim of entitlement to service connection for 
a psychiatric disorder.  

As was noted earlier herein, the March 2004 Board hearing 
transcript includes testimony that the veteran underwent a 
psychiatric examination in 1975 at the San Francisco Public 
Health Hospital, which allegedly diagnosed the veteran with a 
psychiatric disability and was pertinent to the Coast Guard's 
September 1976 decision to afford the veteran permanent 
retirement, due to schizophrenia.  This report is not of 
record.  VA should make reasonable efforts to obtain this 
report in accordance with the VCAA.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c).

The Board also notes that the VCAA generally provides that VA 
shall afford a claimant an opportunity to undergo a medical 
examination in connection with claims for compensation.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran was last afforded a VA examination in 
January 1972.  While there is other relevant medical evidence 
of record, the last psychiatric examination is dated in 1997.  
As it is essential to assess whether the veteran has a 
current disability in order to adjudicate his claim of 
service connection for a psychiatric disorder, VA must afford 
the veteran an opportunity to be examined in order to fulfill 
the VCAA's duty to assist.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ shall attempt to obtain a 
copy of the claimed 1975 report of 
psychiatric examination conducted at the 
San Francisco Public Health Hospital.  If 
necessary, the United States Coast Guard 
should be contacted in attempting to 
obtain to this report. 

2.  The veteran shall be scheduled for a 
VA psychiatric examination for the 
purpose of evaluating the veteran's claim 
of entitlement to service connection for 
a psychiatric disability.  The examiner 
should review the claims file, examine 
the veteran in accordance with the 
requirements of 38 C.F.R. § 4.125 and 
DSM-IV, and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should offer 
an opinion as to whether the veteran 
suffers from a psychiatric disability, 
and if so, whether such it is at least as 
likely as not that such a diagnosis is 
related to service.  In so doing, the 
examiner should comment on the prior 
psychiatric records already associated in 
the claims file.  The examiner should be 
asked to report all findings in detail, 
and to provide a rationale for all 
opinions rendered.

3.  After all required actions have been 
completed, the AOJ shall take 
adjudicatory action regarding the 
veteran's claim of entitlement to service 
connection for a psychiatric disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


